Case: 16-10732    Date Filed: 11/17/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 16-10732
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:15-cv-03000-MHC



REGINALD A. WHITE,

                                                Plaintiff - Appellant,

versus

DEKALB COUNTY,
County of Decatur, GA,
JEFFERY MANN,
Sheriff, Dekalb Co.,
DEBRA DEBERRY,
Court Clerk,

                                                Defendants - Appellees.

                          ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (November 17, 2016)
              Case: 16-10732     Date Filed: 11/17/2016   Page: 2 of 5


Before MARCUS, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Reginald A. White, proceeding pro se, appeals the district court’s sua sponte

dismissal of his 42 U.S.C. § 1983 action against a county and two of its employees

for failure to state a claim upon which relief may be granted.

      Mr. White was arrested in January of 2014 in DeKalb County and charged

with possessing a firearm as a convicted felon, giving a false name, and possessing

marijuana. According to Mr. White, all charges against him were dismissed on

June 18, 2014, but he was not released from custody until August 16, 2014—more

than fifty days after the charges were dismissed. Mr. White alleged that he was

unlawfully confined in violation of his constitutional rights and in violation of a

county release policy, which provided that an inmate whose criminal charges are

dismissed must be released within 72 hours. Mr. White argues that the district

court erred in finding he had failed to state a claim for false imprisonment against

DeKalb County, DeKalb County Sheriff Jeffery Mann, and Superior Court Clerk

Debra Deberry. We disagree.

      A district court may sua sponte dismiss a complaint by a prisoner seeking

redress from a governmental entity, officer, or employee if the complaint “is

frivolous . . . or fails to state a claim upon which relief may be granted . . . .” 28

U.S.C. § 1915A(a), (b)(1). We review such dismissal for failure to state a claim de


                                          2
               Case: 16-10732     Date Filed: 11/17/2016    Page: 3 of 5


novo, taking the allegations in the complaint as true. Boxer X v. Harris, 437 F.3d
1107, 1110 (11th Cir. 2006) (citing Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.

2003)).

      A complaint must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), and the plaintiff must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “Pro se pleadings are held to a less stringent standard

than pleadings drafted by attorneys and will, therefore, be liberally construed.”

Boxer X, 437 F.3d at 1110.

      We have held that, under certain circumstances, an incarcerated defendant

may be deprived of his constitutional rights by prison officials for his continued

detention beyond the date he was entitled to release. See Cannon v. Macon Cty., 1
F.3d 1558, 1562–63 (11th Cir. 1993). Nevertheless, dismissal of Mr. White’s claim

was proper—for the reasons which follow.

      The district court properly determined that Mr. White failed to state a claim

for relief against the County. “[T]o impose § 1983 liability on a municipality, a

plaintiff must show: (1) that his constitutional rights were violated; (2) that the


                                           3
              Case: 16-10732    Date Filed: 11/17/2016   Page: 4 of 5


municipality had a custom or policy that constituted deliberate indifference to that

constitutional right; and (3) that the policy or custom caused the violation.”

McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (citing City of Canton

v. Harris, 489 U.S. 378, 388 (1989)). Mr. White has failed to allege that a County

custom or policy caused a violation of his constitutional rights—rather, he argued

that a County release policy was not followed in his case.

      The district court also properly determined that Mr. White failed to state a

claim for relief against Sheriff Mann and Clerk Deberry. A claim of false

imprisonment under § 1983 “requires a showing of common law false

imprisonment and a due process violation under the Fourteenth Amendment.”

Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009). “The elements of

common law false imprisonment are an intent to confine, an act resulting in

confinement, and the victim’s awareness of the confinement.” Id. The Fourteenth

Amendment includes the “right to be free from continued detention after it was or

should have been known that the detainee was entitled to release.” Id.

       A supervisory official may be held liable in his individual capacity under

§ 1983 for the unconstitutional conduct of a subordinate if the supervisor directly

participated in the unconstitutional conduct or if a causal connection existed

between the supervisor’s acts and the constitutional violation. Keith v. DeKalb

Cty., Georgia, 749 F.3d 1034, 1047–48 (11th Cir. 2014). A causal connection may


                                         4
                 Case: 16-10732   Date Filed: 11/17/2016   Page: 5 of 5


be established when a custom or policy results in deliberate indifference to

constitutional rights; when a supervisor directed the subordinate to act unlawfully

or knew the subordinates would act unlawfully and failed to stop them from doing

so; or when a history of widespread abuse notified the supervisor of the need to

correct the unconstitutional conduct, but he failed to do so. Campbell, 586 F.3d at

840.

       Mr. White asserted, without more, that Sheriff Mann, as the individual “in

charge” of all inmates held in the DeKalb County Jail, and Clerk Deberry, as the

person responsible for transmitting notices of disposition of charges to the jail,

must be held accountable for his alleged false imprisonment. Mr. White, however,

did not allege that Sheriff Mann and Clerk Deberry intended to keep him confined

following dismissal of his criminal charges or that they acted in a way that resulted

in his continued confinement. Nor did he allege facts indicating that Sheriff Mann

and Clerk Deberry can be held liable for false imprisonment due to their

supervisory roles. See Campbell, 586 F.3d at 840.

       Upon careful review of the record and consideration of Mr. White’s brief,

we conclude that Mr. White failed to state a claim upon which relief may be

granted. Accordingly, we affirm the district court’s dismissal of Mr. White’s

§ 1983 action.

       AFFIRMED.


                                          5